 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 OMAR ROBLES,                                            Case No.: 2:18-cv-02071-APG-CWH

 4          Plaintiff                                  Order Directing Defendants to Respond to
                                                          Motion for Preliminary Injunction
 5 v.

 6 BRIAN WILLIAMS, et al.,

 7          Defendants

 8         Plaintiff Omar Robles filed a motion for preliminary injunction, asserting the defendants

 9 have been deliberately indifferent to his serious medical needs, including not sending him to a

10 specialist for nearly a year despite acknowledging he needed one. ECF No. 2. Robles’s

11 complaint has not yet been screened, but given the nature of his allegations, I will direct the

12 Attorney General’s Office to respond to the motion.

13         IT IS THEREFORE ORDERED that within seven days from the date of the entry of this

14 order, the Attorney General’s Office shall advise the Court whether it will enter a limited notice

15 of appearance on behalf of the defendants only for purposes of responding to the motion for

16 preliminary injunction. Additionally, based on the nature of the allegations, the defendants shall

17 also have seven days from the date of this order to file their response to Robles’s motion for

18 preliminary injunction.

19         IT IS FURTHER ORDERED that if Robles chooses to file a reply, he shall do so within

20 10 days after the defendants file a response.

21         IT IS FURTHER ORDERED that the clerk of the court shall electronically serve a copy

22 of this order, a copy of Robles’s complaint (ECF No. 1-1), and a copy of Robles’s motion for

23 preliminary injunction (ECF No. 2) on the Office of the Attorney General of the State of Nevada,
 1 by adding the Attorney General of the State of Nevada to the docket sheet. This does not

 2 indicate acceptance of service for any defendant.

 3         DATED this 29th day of November, 2018.

 4

 5
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
